DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Status of Claims
Claims 1, 4-9, and 16-18 are pending and presented for examination on the merits.
Claim 1 is currently amended.  Claim 18 is new.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0236731 (A1) to Natarajan et al. (“Natarajan”) in view of US 2002/0149659 (A1) to Wu et al. (“Wu”).
Regarding claims 1, 7, and 16, Natarajan discloses a method directed to a binder jetting additive manufacturing technique for printing a part (method for printing a three-dimensional object).  Abstract; para. [0001], [0003]; claims 1 and 19.  The method includes the following steps: (a) depositing a layer of powdered material (e.g., metallic powder) (applying a metallic build material) (para. [0030], [0031]); (b) selectively depositing binder onto portions of the layer (selectively applying a binder fluid on at least a portion of the metallic build material) (para. [0032]); (c) curing the deposited binder (fusing the selectively applied binder fluid to bind the metallic build material and the selectively applied binder fluid) (para. [0033]); (d) repeating layer-by-layer fabrication until a green part has been printed (para. [0046]); (e) removing the binder from the green body to produce a brown body part by exposing the green body to a heating temperature (exposing the three-dimensional object to a de-binding temperature) (para. [0048]); and (f) sintering the brown body (exposing the three-dimensional object to a sintering temperature) (para. [0049]).
The sintering temperature may be in excess of 1000oC (para. [0049]), which is higher than the binder removal temperature of approximately 500oC or less (para. [0048]).
The binder may be selected from a class of thermoplastic or thermoset polymers and may further include solvents (binder comprises liquid vehicle and polymer particles dispersed therein).  Para. [0034], [0037], [0038].
Natarajan teaches various methods of curing, such as solvent evaporation, exposure to moisture, and exposure to light (para. [0033]), but does not teach applying an energy flux having the claimed energy density for the claimed time.
Wu, directed to compositions relating to energy-curable inks, teaches an ink composition for ink jet applications, three-dimensional model prototyping, and rapid prototyping.  Title; abstract; para. [0012], [0021].  The ink can include polymers, such as energy-curable polymers, that can be allowed to co-crosslink with reactive diluents and/or nanoparticles therein.  Para. [0097], [0101], [0105].  The amount of energy for the curing can be about 0.1 to about 10 joule/cm2 for an exposure time of less than about 1 second (flash fusing).  Para. [0129].
The function of a binder is to bond the binder-coated particles according to the printed pattern of binder solution in each layer.  Natarajan at para. [0033].  Therefore, it would have been obvious to one of ordinary skill in the art to have applied (irradiated) energy to the binder of Natarajan for the time disclosed by Wu because the curing of polymer components of the binder would strengthen the adhesion between components of the binder and the particulate (build) material, thereby fortifying the strength of each layer and the green strength of the overall article being built.
Natarajan teaches that the binder solution can contain a solvent (para. [0038]), but does not identify the claimed solvents.
Wu teaches solvents of ethylene glycol butyl ether acetate (EB acetate) (ethylene glycol mono n-butyl ether acetate) or dipropylene glycol monomethyl acetate (DPM acetate) (dipropylene glycol methyl ether acetate).  Para. [0111].  These solvents evaporate very easily and are easily removed during radiation curing.  Para. [0112].  Natarajan teaches that in general the solvent should readily evaporate after selective deposition, which may facilitate curing to bind together the binder-coated particles.  Para. [0037].  Therefore, it would have been obvious to have selected a solvent from Wu, such as EB acetate or DPM acetate, in order to meet Natarajan’s objective of quick drying.
Regarding claim 8, Wu teaches that a xenon lamp (gas discharge photonic energy emitter) can be used to provide the source of the curing energy.  Para. [0078]. 
Regarding claim 9, Wu teaches that the inkjettable fluid composition contains up to about 30 wt.% polymer.  Para. [0097].
Regarding claim 18, Natarajan teaches that the deposited binder solution may be a mixture of binder (e.g., polymer) and a solvent.  Para. [0038].  This meets the transitional phrase “consisting of” because the binder and solvent are the only two components required, with no other components being mandatory for addition.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Wu, as applied to claim 1 above, with evidence from Eds. Ellis et al., Polymers: A Property Database, Second edition, CRC Press, pp. 726-735 (“Ellis”).
Regarding claim 4, Natarajan teaches an example polymer component of poly(methyl methacrylate) (PMMA) in the binder.  Para. [0034].  Natarajan is silent regarding the glass transition temperature and thermal decomposition of polymethyl methacrylate.  However, polymethyl methacrylate is known to have a glass transition temperature of 85-105oC.  Ellis at page 727 – left column, fourth table.  Polymethyl methacrylate breaks down (decomposes) into monomer form at above 300oC.  Ellis at page 732 – right column, Polymer Stability, Decomposition Details section (middle of page).  Thus, Natarajan teaches a polymer component having the claimed properties.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Wu, as applied to claim 1 above, and further in view of WO 2016/048375 (A1) to Ganapathiappan et al. (“Ganapathiappan”).
Regarding claim 5, Wu teaches that drying occurs during exposure to radiation (para. [0130]), which suggests the temperature is at least as high as the vaporization temperature of the solvent, but no specific temperature is disclosed.  Natarajan also teaches solvent evaporation as a means to cure the binder (para. [0033]), but no temperature is disclosed.
Ganapathiappan, directed to inks and materials for 3D printing, discloses that polymer powders fuse together when the temperature increases to a melting or softening temperature.  Para. [0018].  Example polymer melting or softening points range from about 100oC to about 350oC.  Para. [0020].  
Given that cured polymers can co-crosslink with neighboring components (Wu at para. [0097], [0101], [0105]) and that the function of a binder is to bond the binder-coated particles according to the printed pattern of binder solution in each layer (Natarajan at para. [0033]), it would have been obvious to one of ordinary skill in the art to have ensured that the temperature of the radiative energy applied to the binder in the process of Ganapathiappan in view of Wu is at the softening point of polymers, such as about 100oC to about 350oC, because a softened or molten state would allow the polymer in the binder to spread over the build material, further increasing adhesion among the particulate materials.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Wu, as applied to claim 1 above, and further in view of US 2014/0349025 (A1) to Hui et al. (“Hui”) and US 2015/0328719 (A1) to Jarvis et al. (“Jarvis”).
Regarding claim 6, Natarajan and Wu are silent regarding whether the energy is applied in a pulsed mode and is non-coherent.
Hui, directed to a conductive composition, discloses that photonic curing uses light typically supplied by flash lamps and pulsed for small intervals of time, e.g., 100-2000 microseconds.  Para. [0048], [0049].  The increments of time can be adjusted.  Para. [0048].
Jarvis, directed to an additive manufacturing method, teaches using incoherent light to heat the deposition material to build up the part.  Para. [0017], [0055].  Sources includes lamps (para. [0020], [0022], [0056]), which is less expensive that lasers or electron beams (para. [0003]).
It would have been obvious to one of ordinary skill in the art to have pulsed the energy of Natarajan in view of Wu in short intervals because the shorter intervals permit the user greater control over the total amount of energy applied to the polymer during the build process, thereby allowing fine-tuning of the degree of fusion of the polymer.  Additionally, it would have been obvious to one of ordinary skill in the art to have used incoherent light because it is demonstrated as effective for three-dimensional printing and is also less expensive power source.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Wu, as applied to claim 1 above, and further in view of US 2017/0080497 (A1) to Tuffile et al. (“Tuffile”).
Regarding claim 17, Natarajan teaches removing the binder from (de-binding) the green body to produce a brown body part by exposing the green body to a heating temperature and sintering the brown body (para. [0048], [0049]), but is silent as to the duration of each step.
Tuffile, directed to the layer-by-layer construction of metallic alloys by a binder jetting method, teaches steps of burning off the binder and sintering the alloys to form metallurgical bonds.  Abstract; para. [0029].  Binder removal times depend on the binder used and the size of the part, with example times being between 30 minutes and 240 minutes.  Para. [0029].  Sintering temperatures and times depend on the sufficiency of the heat to cause metallurgical bonds to form while also minimizing shinkage in the part, with example sintering times being in the range of 1-720 minutes.  Para. [0029].  It would have been obvious to one of ordinary skill in the art to have selected binder burn out binder and sintering times, such as 30-240 minutes and 1-720 minutes, respectively, for the process of Natarajan because these times may not only remove all of the binder contained in the green body but also be adequate to fuse the metal particles together so that a solid body is produced.

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered, but they are not persuasive. 
Applicant argues that neither Natarajan nor Wu teaches the solvents recited in claim 1.  
In response, although Natarajan does not teach the claimed solvents, Wu teaches ethylene glycol butyl ether acetate (EB acetate) (ethylene glycol mono n-butyl ether acetate) or dipropylene glycol monomethyl acetate (DPM acetate) (dipropylene glycol methyl ether acetate) as suitable solvents for the jetting ink (para. [0111]).  These solvents evaporate very easily and are easily removed during radiation curing (para. [0112]).  Natarajan teaches that in general the solvent should readily evaporate after selective deposition, which may facilitate curing to bind together the binder-coated particles (para. [0037]).  Therefore, one would have been motivate to have selected a solvent from Wu, such as EB acetate or DPM acetate, in order to meet Natarajan’s objective of quick drying.
Applicant further argues that the effect of the claimed solvent plasticizing the polymer particles and enhancing coalescence is not taught by the cited art.  Applicant additionally states that it may not be desirable to plasticize polymer particles and enhance coalescing of the polymer particles at the interface of the binder solution and channel support because it would potentially increase bonding at the interface when the channel support agent is ultimately removed.
In response, Natarajan teaches that in general the solvent should readily evaporate after selective deposition, which may facilitate curing to bind together the binder-coated particles (para. [0037]), suggesting that the solvent acts to encourage coalescence of the polymer binder.  Additionally, Natarajan teaches that it is desirable for binder to be polymerized after being selectively printed (para. [0039]), which suggests that polymerization is not undesirable and would not interfere with removal of the channel support agent.

Pertinent Prior Art
The following prior art is made of record and considered pertinent to applicant's disclosure:
Safety Data Sheet for DPM acetate (dipropylene glycol methyl ether acetate).
Technical Data Sheet for EB acetate (ethylene glycol monobutyl ether acetate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 28, 2022